Exhibit 10.43

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement (“Agreement”) is entered into by
and between ITT Educational Services, Inc. (“ITT”) and Omer E. Waddles
(“Waddles”).

 

WHEREAS, Waddles and ITT have discussed Waddles’ resignation from his employment
with ITT and have reached an agreement regarding the terms and conditions
thereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, ITT
and Waddles hereby agree as follows:

 


1.               DEFINITIONS.  SPECIFIC TERMS USED IN THIS AGREEMENT HAVE THE
FOLLOWING MEANINGS:  (A) ”WADDLES” MEANS OMER E. WADDLES, AND ANYONE WHO HAS OR
OBTAINS ANY LEGAL RIGHT OR CLAIMS THROUGH HIM; AND (B) ”ITT” MEANS ITT
EDUCATIONAL SERVICES, INC., ALL OF ITS PAST AND PRESENT OFFICERS, DIRECTORS,
EMPLOYEES, TRUSTEES, AGENTS, RELATED CORPORATIONS, PARENT, AFFILIATES,
PRINCIPALS, INSURERS, ANY AND ALL EMPLOYEE BENEFIT PLANS (AND ANY FIDUCIARY OF
SUCH PLANS) SPONSORED BY THE AFORESAID ENTITIES, AND EACH OF THEM, AND EACH
ENTITY’S SUBSIDIARIES, PREDECESSORS, SUCCESSORS AND ASSIGNS, AND ALL OTHER
ENTITIES, PERSONS, FIRMS OR CORPORATIONS LIABLE OR WHO MIGHT BE CLAIMED TO BE
LIABLE, NONE OF WHOM ADMIT ANY LIABILITY TO WADDLES, BUT ALL OF WHOM EXPRESSLY
DENY ANY SUCH LIABILITY.

 


2.               CLAIMS RELEASED BY WADDLES.  THE CLAIMS RELEASED BY WADDLES
(“WADDLES’ CLAIMS”) INCLUDE ALL OF HIS RIGHTS TO ANY RELIEF OF ANY KIND FROM
ITT, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS HE HAS NOW, WHETHER OR NOT HE NOW
KNOWS ABOUT THE CLAIMS, INCLUDING, BUT NOT LIMITED TO: (A) ALL CLAIMS ARISING
DIRECTLY OR INDIRECTLY OUT OF OR RELATING TO HIS EMPLOYMENT RELATIONSHIP WITH
ITT, OR WADDLES’ RESIGNATION OR THE TERMINATION OF SAID EMPLOYMENT RELATIONSHIP,
INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS ARISING UNDER THE FAIR LABOR STANDARDS
ACT; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964; THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (“ADEA”); THE EMPLOYEE RETIREMENT INCOME SECURITY ACT; THE OLDER
WORKER BENEFITS PROTECTION ACT (“OWBPA”); THE FAMILY AND MEDICAL LEAVE ACT; THE
AMERICANS WITH DISABILITIES ACT; INDIANA CIVIL RIGHTS LAW; ALL SUCH LAWS AS
AMENDED; AND/OR ANY OTHER FEDERAL, STATE OR LOCAL LAW; (B) ALL CLAIMS UNDER ANY
PRINCIPLE OF COMMON LAW OR EQUITY, INCLUDING BUT NOT LIMITED TO, CLAIMS FOR
ALLEGED UNPAID WAGES, BONUS, OTHER COMPENSATION OR SEVERANCE OR SEPARATION PAY
(OTHER THAN AS SPECIFICALLY SET FORTH IN THIS AGREEMENT); ANY TORT; BREACH OF
CONTRACT; AND ANY CLAIM UNDER ANY SEVERANCE BENEFIT PLAN; AND (C) ALL CLAIMS FOR
ANY TYPE OF RELIEF FROM ITT, AND ALL CLAIMS FOR COSTS AND ATTORNEYS’ FEES. 
HOWEVER, WADDLES’ CLAIMS DO NOT INCLUDE ANY RIGHTS OR CLAIMS UNDER THE ADEA OR
OWBPA WHICH MAY ARISE AFTER THE EFFECTIVE DATE OF THIS AGREEMENT (THE “EFFECTIVE
DATE” IS THAT DATE OCCURRING SEVEN (7) CALENDAR DAYS AFTER WADDLES SIGNS THIS
AGREEMENT, ON THE CONDITION THAT THIS AGREEMENT IS NOT REVOKED BY HIM WITHIN
SUCH SEVEN (7) CALENDAR DAY PERIOD, AS DESCRIBED BELOW). NOTWITHSTANDING THE
ABOVE, THE PARTIES AGREE THAT NOTHING IN THIS AGREEMENT SHALL BE INTERPRETED AS
PROHIBITING WADDLES FROM RIGHTS HE MAY HAVE UNDER ITT’S 401(K) PLAN OR ITS
PENSION PLAN. WADDLES AGREES THAT HIS RIGHTS UNDER THE AFOREMENTIONED STATUTES
AND ANY OTHER FEDERAL, STATE, OR LOCAL LAW ARE EFFECTIVELY WAIVED BY THIS
AGREEMENT.

 


3.               SEPARATION PAYMENT AND OTHER AGREEMENTS OF THE PARTIES.  IN
EXCHANGE AND IN CONSIDERATION OF WADDLES’ AGREEMENT TO RELEASE HIS CLAIMS,
FULFILL HIS OBLIGATIONS TO ITT, AND TO UNDERTAKE OTHER COMMITMENTS TO ITT, AS
DESCRIBED HEREIN, ITT AND WADDLES HEREBY AGREE AS FOLLOWS:

 


(A)          ON THE CONDITIONS THAT ITT DETERMINES THAT WADDLES CONTINUES TO
SATISFACTORILY PERFORM ALL ASSIGNED DUTIES AND RESPONSIBILITIES AND COOPERATE
WITH ITT IN CONNECTION WITH ANY

 

A-1

--------------------------------------------------------------------------------


 


AND ALL TRANSITION MATTERS, ITT SHALL ALLOW WADDLES TO MAINTAIN HIS EMPLOYMENT
WITH ITT AT HIS CURRENT ANNUALIZED BASE SALARY THROUGH JULY 30, 2004;

 


(B)         ON THE CONDITION THAT ITT DETERMINES THAT WADDLES CONTINUES TO
SATISFACTORILY PERFORM ALL ASSIGNED DUTIES AND RESPONSIBILITIES, WADDLES AND ITT
AGREE THAT WADDLES’ LAST DAY OF WORK AT ITT’S OFFICE SHALL BE JULY 16, 2004, AND
HE SHALL REMOVE ALL PERSONAL BELONGINGS FROM HIS OFFICE ON OR BEFORE THAT DATE;

 


(C)          WADDLES’ EXECUTION OF THIS AGREEMENT SHALL CONSTITUTE HIS
RESIGNATION FROM ANY OFFICER, DIRECTOR OR OTHER POSITION HE MAY HAVE WITH ITT,
EFFECTIVE JULY 20, 2004;

 


(D)         WADDLES’ EXECUTION OF THIS AGREEMENT SHALL CONSTITUTE HIS
RESIGNATION FROM ITT’S EMPLOY, EFFECTIVE JULY 30, 2004;

 


(E)          AS OF JUNE 10, 2004, WADDLES SHALL NOT (I) SEEK, OBTAIN OR RECEIVE
ANY FINANCIAL INFORMATION REGARDING ITT, (II) SEEK, OBTAIN OR RECEIVE ANY NEW
MATERIAL, NONPUBLIC INFORMATION REGARDING ITT, (III) HAVE ANY AUTHORITY TO
APPROVE ANY COMPENSATION OR BENEFIT TERMS OR RELATED ITEMS OR (IV) HAVE ANY
AUTHORITY TO ENTER INTO ANY AGREEMENT THAT MAY BIND ITT IN ANY MANNER;

 


(F)            AS OF JUNE 10, 2004, WADDLES SHALL AVOID GAINING ANY KNOWLEDGE
REGARDING ANY NEW MATERIAL, NONPUBLIC INFORMATION REGARDING ITT;

 


(G)         AS OF JUNE 10, 2004, WADDLES SHALL NOT MAKE ANY INDEPENDENT DECISION
THAT MAY AFFECT ITT, AND HE SHALL REVIEW ANY MATTER AND DECISION THAT MAY AFFECT
ITT WITH RENE CHAMPAGNE, CHAIRMAN OF ITT, PRIOR TO MAKING ANY DECISION OR TAKING
ANY ACTION THAT MAY AFFECT ITT;

 


(H)         ITT SHALL PREPARE EMPLOYEE AND PUBLIC ANNOUNCEMENTS REGARDING
WADDLES’ RESIGNATION FROM ITT, WADDLES SHALL MAKE NO ANNOUNCEMENT OR STATEMENT
REGARDING HIS RESIGNATION FROM ITT PRIOR TO ITT’S ISSUANCE OF ITS ANNOUNCEMENTS,
WADDLES SHALL MAKE NO STATEMENT CONTRARY TO OR IN ANY MANNER INCONSISTENT WITH
ITT’S ANNOUNCEMENTS PRIOR TO OR AFTER THE ISSUANCE OF ITT’S ANNOUNCEMENTS,
WADDLES MAY RESPOND TO ANY MEDIA OR ANY OTHER REQUEST FOR A COMMENT REGARDING
HIS RESIGNATION OF HIS EMPLOYMENT WITH ITT IN A MANNER CONSISTENT WITH ITT’S
ANNOUNCEMENTS;

 


(I)             WADDLES SHALL NOT EXERCISE ANY OPTIONS TO PURCHASE ANY ITT
COMMON STOCK AWARDED TO HIM (“STOCK OPTIONS”) PRIOR TO JULY 26, 2004, THE LAST
DATE AND TIME THAT WADDLES SHALL BE ELIGIBLE TO EXERCISE ANY STOCK OPTIONS SHALL
BE AS OF THE CLOSE OF THE MARKET ON JULY 30, 2004, ANY STOCK OPTIONS THAT
WADDLES CHOOSES TO EXERCISE SHALL BE EXERCISABLE IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE STOCK OPTION PLAN, WADDLES SHALL NOT BE PERMITTED TO EXERCISE ANY
STOCK OPTIONS AFTER HIS EMPLOYMENT WITH ITT TERMINATES, WADDLES SHALL NOT BE
PERMITTED TO EXERCISE ANY UNVESTED STOCK OPTIONS, ITT HAS ADVISED WADDLES THAT
ANY DECISION HE MAKES TO EXERCISE OR NOT TO EXERCISE ANY STOCK OPTIONS SHALL BE
HIS AND HIS ALONE AND THAT ANY SUCH DECISION IS NOT AND CAN NOT BE BASED ON ANY
ADVICE OR RECOMMENDATION OF ITT, ITT HAS ADVISED WADDLES NOT TO EXERCISE ANY
STOCK OPTIONS OR OTHERWISE TRADE IN ANY ITT SECURITIES IF HE IS IN POSSESSION OF
ANY MATERIAL, NONPUBLIC INFORMATION, ITT HAS ADVISED WADDLES THAT HE SHOULD
CONSULT WITH HIS PERSONAL LEGAL COUNSEL PRIOR TO HIS EXERCISE OF ANY STOCK
OPTIONS AND PRIOR TO TRADING IN ANY ITT SECURITIES, AND WADDLES FULLY
UNDERSTANDS THE FOREGOING AND THE CONSEQUENCES OF A FAILURE TO COMPLY WITH
APPLICABLE SEC AND ANY OTHER GOVERNMENTAL AND/OR SECURITIES EXCHANGE RULES AND
REGULATIONS;

 


(J)             WADDLES SHALL CONTINUE TO ADHERE TO ALL POLICIES AND RULES
ESTABLISHED BY ITT DURING HIS REMAINING EMPLOYMENT WITH ITT, AND HE UNDERSTANDS
THAT HIS FAILURE TO DO SO, OR HIS FAILURE TO SATISFACTORILY PERFORM HIS ASSIGNED
DUTIES AND RESPONSIBILITIES, MAY RESULT IN A DECISION BY ITT TO TERMINATE HIS
EMPLOYMENT;

 


(K)          DURING AND AFTER HIS EMPLOYMENT WITH ITT, WADDLES SHALL NOT (I)
MAKE ANY FALSE, NEGATIVE OR DISPARAGING REMARKS OR COMMENTS TO ANY OTHER PERSON
AND/OR ENTITY ABOUT ITT OR (II) TAKE ANY ACTION OR MAKE ANY STATEMENT THAT MAY
BE ADVERSE TO ITT, IN ANY

 

A-2

--------------------------------------------------------------------------------


 


MANNER, OR WHICH MAY SUBJECT ITT TO DAMAGE, NEGATIVE PUBLICITY, ADVERSE ACTION
OR EMBARRASSMENT IN ANY MANNER;

 


(L)             AS OF JUNE 10, 2004, WADDLES SHALL (I) NOT INCUR ANY EXPENSES ON
BEHALF OF ITT UNLESS HE HAS THE AUTHORIZATION OF ITT’S CHAIRMAN AND (II) BE
REIMBURSED FOR ALL SUCH EXPENSES HE INCURRED PRIOR TO THE DATE HIS EMPLOYMENT
TERMINATES IN ACCORDANCE WITH THE TERMS OF ITT’S EXPENSE REIMBURSEMENT POLICY;

 


(M)       ON THE CONDITIONS THAT WADDLES REMAINS EMPLOYED BY ITT THROUGH
JULY 30, 2004 AND ITT DETERMINES THAT HE SATISFACTORILY PERFORMED ALL ASSIGNED
DUTIES AND RESPONSIBILITIES, (I) ITT SHALL MAKE A SEPARATION PAYMENT TO WADDLES
IN AN AMOUNT EQUIVALENT TO FIVE (5) MONTHS OF WADDLES’ ANNUAL BASE SALARY (LESS
TAXES AND OTHER REQUIRED DEDUCTIONS), (II) ITT SHALL PAY SAID SEPARATION PAYMENT
IN A LUMP SUM AS SOON AS PRACTICAL AFTER JULY 30, 2004, (III) SAID SEPARATION
PAYMENT SHALL NOT BE CONSIDERED TO BE EARNINGS OR COMPENSATION ENTITLING WADDLES
TO ANY ITT CONTRIBUTION FOR PURPOSES OF ITS 401(K) PLAN, ITS PENSION PLAN OR ANY
OTHER PLAN AND (IV) SAID SEPARATION PAYMENT SHALL NOT BE CONSIDERED IN
CONNECTION WITH THE CALCULATION OF ANY PENSION OR ANY OTHER SIMILAR PAYMENT TO
BE MADE TO WADDLES PURSUANT TO ITT’S 401(K) PLAN, ITS PENSION PLAN OR ANY OTHER
PLAN;

 


(N)         ON THE CONDITIONS THAT WADDLES REMAINS EMPLOYED BY ITT THROUGH
JULY 30, 2004, ITT DETERMINES THAT HE SATISFACTORILY PERFORMED ALL ASSIGNED
DUTIES AND RESPONSIBILITIES THROUGH THAT DATE AND WADDLES TIMELY APPLIES FOR AND
IS DEEMED ELIGIBLE FOR COBRA BENEFITS, (I) ITT SHALL MAKE THE MONTHLY COBRA
PAYMENTS THAT WOULD OTHERWISE BE PAYABLE BY WADDLES AFTER JULY 30, 2004, FOR A
PERIOD NOT TO EXCEED FIVE (5) MONTHS, (II) ITT SHALL CEASE MAKING COBRA PAYMENTS
ON WADDLES’ BEHALF UPON HIS COMMENCEMENT OF OTHER EMPLOYMENT IF SUCH OTHER
EMPLOYMENT IS COMMENCED PRIOR TO THE END OF SUCH FIVE (5) MONTH PERIOD, (III)
WADDLES SHALL IMMEDIATELY ADVISE ITT OF SUCH OTHER EMPLOYMENT IN WRITING AND HIS
ANTICIPATED START DATE (BY WRITTEN NOTICE FAXED TO ITT’S HUMAN RESOURCES
DEPARTMENT, TO THE ATTENTION OF SENIOR VICE PRESIDENT OF HUMAN RESOURCES), AND
(IV) NOTWITHSTANDING THE ABOVE, WADDLES MAY DECIDE, ON HIS OWN, TO MAKE COBRA
PAYMENTS TO CONTINUE COVERAGE UNDER ITT’S HEALTH INSURANCE PLAN, PARTICULARLY IN
THE EVENT THAT ITT DOES NOT MAKE COBRA PAYMENTS ON HIS BEHALF OR IF IT CEASES
MAKING COBRA PAYMENTS ON HIS BEHALF PURSUANT TO THIS AGREEMENT;

 


(O)         AS A CONDITION OF THE PAYMENT OF ANY SEPARATION PAYMENT TO WADDLES,
HE SHALL TIMELY, PROPERLY, AND TO THE BEST OF HIS ABILITIES PERFORM ALL TASKS
REQUESTED OF HIM BY ITT, INCLUDING, WITHOUT LIMITATION, ANY TASKS REQUESTED IN
ORDER TO COMPLY WITH APPLICABLE SEC AND OTHER GOVERNMENTAL RULES AND
REGULATIONS, INCLUDING, BUT NOT LIMITED TO, HIS EXECUTION OF ANY REQUIRED SEC OR
OTHER GOVERNMENTAL REPORTS OR DOCUMENTS; AND

 


(P)         AS SOON AS PRACTICAL AFTER THE TERMINATION OF HIS EMPLOYMENT, AND
CONSISTENT WITH ITT’S VACATION PAY POLICY, WADDLES SHALL RECEIVE A PAYMENT FOR
ALL OF HIS UNUSED 2004 VACATION AS OF THE DATE OF THE TERMINATION OF HIS
EMPLOYMENT.

 


IN CONSIDERATION OF THE FOREGOING, WADDLES AGREES TO GIVE UP, RELEASE AND WAIVE
ALL OF WADDLES’ CLAIMS AGAINST ITT AS DESCRIBED ABOVE AND TO PERFORM SUCH OTHER
OBLIGATIONS AS ARE CONTAINED IN THIS AGREEMENT.  WADDLES ALSO AGREES TO GIVE UP,
RELEASE AND WAIVE ALL OTHER ACTIONS, CAUSES OF ACTION, CLAIMS OR DEMANDS THAT HE
MAY HAVE AGAINST ITT.  WADDLES FURTHER AGREES THAT HE SHALL NOT BRING ANY
LAWSUITS AGAINST ITT RELATING TO THE CLAIMS THAT HE HAS GIVEN UP, RELEASED AND
WAIVED, NOR WILL WADDLES ALLOW ANY SUIT TO BE BROUGHT ON HIS BEHALF.  THE
COMMITMENTS OF ITT, AS DESCRIBED ABOVE, CONSTITUTE FULL AND FAIR CONSIDERATION
FOR THE RELEASE OF WADDLES’ CLAIMS. WADDLES ALSO AGREES THAT IN FURTHER
CONSIDERATION OF THE ABOVE, HE SHALL PROVIDE, DURING THE FIVE (5) MONTH PERIOD
AFTER HIS EMPLOYMENT WITH ITT ENDS, TIMELY AND SATISFACTORY ASSISTANCE IN REGARD
TO THE TRANSITION OF BUSINESS MATTERS WITHIN HIS AREAS OF RESPONSIBILITY. AFTER
HIS EMPLOYMENT WITH ITT TERMINATES, WADDLES SHALL ALSO RESPOND IN A TIMELY AND
EFFECTIVE MANNER TO ANY REASONABLE QUESTIONS HE MAY RECEIVE FROM ITT WITH REGARD
TO ANY MATTERS WITHIN HIS KNOWLEDGE OR AREAS OF RESPONSIBILITY DURING HIS

 

A-3

--------------------------------------------------------------------------------


 

employ by ITT.  He further acknowledges that such assistance may be needed with
regard to transition or other ongoing matters.  Waddles agrees to fully and
timely cooperate with ITT’s requests for such assistance.  In addition, Waddles
acknowledges and agrees that in regard to any pending litigation or other legal
matters which he may be involved in currently or in the future as a result of or
arising out of his employment with ITT, he shall fully cooperate with ITT and he
shall not take any action that might subject ITT to financial harm or
embarrassment.  Even though ITT shall provide consideration to Waddles under
this Agreement, ITT does not admit that it is responsible or legally obligated
to him, and ITT denies that it is responsible or legally obligated to him for
any matter or in connection with Waddles’ Claims.


 


4.               NON-DISPARAGEMENT/RETURN OF ITT PROPERTY.  DURING AND AFTER HIS
EMPLOYMENT WITH ITT, WADDLES SHALL NOT MAKE ANY FALSE, NEGATIVE OR DISPARAGING
REMARKS OR COMMENTS TO ANY OTHER PERSON AND/OR ENTITY ABOUT ITT. IN ADDITION,
DURING AND AFTER HIS EMPLOYMENT WITH ITT, WADDLES SHALL NOT TAKE ANY ACTION OR
MAKE ANY STATEMENTS THAT MAY BE ADVERSE TO ITT, IN ANY MANNER, OR WHICH MAY
SUBJECT ITT TO DAMAGE, NEGATIVE PUBLICITY, ADVERSE ACTION OR EMBARRASSMENT IN
ANY MANNER. AFTER WADDLES’ EMPLOYMENT WITH ITT TERMINATES, AND IN RESPONSE TO
ANY REQUEST FOR AN EMPLOYMENT REFERENCE DIRECTED BY A PROSPECTIVE EMPLOYER OF
WADDLES TO ITT’S CHAIRMAN OR TO ITS SENIOR VICE PRESIDENT OF HUMAN RESOURCES,
THE LATTER INDIVIDUALS, IN RESPONSE TO ANY SUCH EMPLOYMENT REFERENCE, SHALL NOT
MAKE ANY FALSE, NEGATIVE OR DISPARAGING REMARKS OR COMMENTS TO SUCH PROSPECTIVE
EMPLOYER ABOUT WADDLES.  WADDLES ALSO AGREES THAT, NO LATER THAN JULY 16, 2004,
HE SHALL RETURN TO ITT ALL OF ITT’S PROPERTY THAT IS IN HIS POSSESSION OR
CONTROL.  THIS PROPERTY INCLUDES, BUT IS NOT LIMITED TO, LAPTOP COMPUTER,
BLACKBERRY, CREDIT CARDS (INCLUDING, BUT NOT LIMITED TO, A CORPORATE AMERICAN
EXPRESS CARD), TELEPHONE CARDS (INCLUDING, BUT NOT LIMITED TO, A RAINDANCE
COMMUNICATIONS CONFERENCE CALL CARD), PAGERS, OFFICE AND OTHER KEYS, SECURITY
FOB, DIRECTORIES, OTHER COMPUTER HARDWARE, COMPUTER SOFTWARE, BOOKS, DOCUMENTS,
MEMORANDA, EQUIPMENT, SUPPLIES, OTHER MATERIALS, AND ALL OTHER RECORDS RELATING
TO ITT IN ANY MANNER, AND ANY COPIES THEREOF.  IN REGARD TO THE AUTOMOBILE THAT
IS LEASED BY ITT AND WHICH HE DRIVES, WADDLES SHALL, NO LATER THAN JULY 16,
2004, MAKE ARRANGEMENTS TO TAKE OVER THE LEASE AND ALL RESPONSIBILITY IN REGARD
TO SAID VEHICLE (WITHOUT ANY GUARANTY BY, OBLIGATION OF, OR CONTINGENT LIABILITY
OF ITT), INCLUDING, BUT NOT LIMITED TO, ANY AND ALL LEASE AND OTHER PAYMENTS
RELATING TO SAID VEHICLE.  IN THE EVENT WADDLES DOES NOT MAKE SUCH ARRANGEMENTS
BY JULY 16, 2004, HE SHALL RETURN SAID VEHICLE TO ITT ON OR BEFORE THAT DATE.


 


5.               CONSULTATION WITH ATTORNEY.  WADDLES UNDERSTANDS THAT WHETHER
OR NOT HE DECIDES TO ACTUALLY CONSULT AN ATTORNEY IS TOTALLY UP TO HIM.  WADDLES
UNDERSTANDS AND ACKNOWLEDGES THAT ITT HAS ADVISED HIM THAT HE SHOULD CONSULT
WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT, AND WADDLES HAS HAD AN
ADEQUATE OPPORTUNITY TO DO SO. WADDLES’ DECISION TO SIGN THIS AGREEMENT WAS
VOLUNTARY AND MADE AFTER BEING GIVEN SAID OPPORTUNITY.


 


6.               CONFIDENTIALITY.  WADDLES ACKNOWLEDGES THAT DURING HIS
EMPLOYMENT WITH ITT, HE WAS GIVEN ACCESS TO CERTAIN TRADE SECRETS, AND
CONFIDENTIAL AND PROPRIETARY INFORMATION THAT ITT ACQUIRED AT GREAT EFFORT AND
EXPENSE. SUCH INFORMATION INCLUDES, WITHOUT LIMITATION, CONFIDENTIAL INFORMATION
REGARDING STUDENTS, EMPLOYEES, BUSINESS OPERATIONS AND STRATEGIES, FINANCIAL
INFORMATION, INTERNAL PROCEDURES, FORECASTS, METHODS, TRADE INFORMATION, TRADE
SECRETS, SOFTWARE PROGRAMS, AND SIMILAR INFORMATION REGARDING ITT’S BUSINESS
(COLLECTIVELY REFERRED TO AS “CONFIDENTIAL INFORMATION”).  WADDLES AGREES THAT
ALL SUCH CONFIDENTIAL INFORMATION IS AND SHALL REMAIN THE SOLE AND EXCLUSIVE
PROPERTY OF ITT. WADDLES AGREES THAT HE SHALL NOT DISCLOSE, OR CAUSE ANY OTHER
PERSON OR ENTITY TO DISCLOSE, ANY CONFIDENTIAL INFORMATION TO ANY THIRD PARTY
FOR AS LONG THEREAFTER AS SUCH INFORMATION REMAINS CONFIDENTIAL (OR AS LIMITED
BY APPLICABLE LAW) AND HE AGREES THAT HE SHALL NOT MAKE USE OF ANY SUCH
CONFIDENTIAL INFORMATION FOR HIS OWN PURPOSE OR BENEFIT, OR FOR THE BENEFIT OF
ANY OTHER ENTITY OR PERSON.

 


7.               VIOLATION OF AGREEMENT AND SEVERABILITY.  WADDLES AGREES THAT
IF HE VIOLATES THIS AGREEMENT BY SUING OR BRINGING ANY ACTION AGAINST ITT FOR
ANY OF WADDLES’ CLAIMS (OTHER THAN ONE UNDER THE ADEA OR OWBPA), OR IF HE
VIOLATES THIS AGREEMENT IN ANY OTHER MANNER, WADDLES WILL PAY ALL COSTS AND
EXPENSES OF

 

A-4

--------------------------------------------------------------------------------


 

defending or bringing the action or lawsuit incurred by ITT, including but not
limited to, reasonable attorneys’ fees, costs, disbursements, awards and
judgments.  In addition, if Waddles violates this Agreement by suing or bringing
any action against ITT for any of Waddles’ Claims (other than one under the ADEA
or OWBPA), Waddles will promptly reimburse to ITT all amounts paid to him and on
his behalf by ITT under this Agreement, plus legal interest, and ITT shall be
entitled to collect same through legal process or otherwise, from him.  He also
understands, and it is his intent, that in the event this Agreement is ever held
to be invalid or unenforceable (in whole or in part) as to any particular type
of claim or charge or as to any particular circumstances, it shall remain fully
valid and enforceable as to all other claims, charges, and circumstances.  As to
any actions, claims or charges that would not be released because of the
revocation, invalidity or unenforceability of this Agreement (other than one
under the ADEA or OWBPA), Waddles understands that the return of all payments
made to him and on his behalf by ITT under this Agreement, plus legal interest,
is a prerequisite to asserting or bringing any such claims, charges or actions.
Notwithstanding any other provision of this Agreement, Waddles acknowledges that
he has the right to file a charge alleging a violation of the ADEA and/or the
OWBPA with any administrative agency and/or to challenge the validity of the
waiver and release of any claim he might have under the ADEA without either: (a)
repaying to ITT the amounts paid by it to him or on his behalf under this
Agreement; or (b) paying to ITT any other monetary amounts (such as attorney’s
fees and/or damages).  However, although this Agreement shall not prohibit
Waddles from challenging its validity under the OWBPA and/or the ADEA, nothing
in this Agreement shall be construed to prohibit ITT from recovering from
Waddles its attorney’s fees and/or costs specifically authorized under the ADEA
or any other law.  Furthermore, in the event Waddles successfully challenges
this Agreement under the OWBPA and prevails on the merits in an ADEA action
against ITT, he agrees that the court in such action may determine that ITT is
entitled to restitution, recoupment or setoff (hereinafter “reduction”) against
any monetary award.  Moreover, he agrees that the reduction in such ADEA action
shall not exceed the lesser of:  (a) the amount recovered by him in such action;
or (b) the payments made to him and on his behalf under this Agreement.

 


8.               PERIOD TO CONSIDER AGREEMENT.  WADDLES UNDERSTANDS THAT HE HAS
TWENTY-ONE (21) CALENDAR DAYS FROM THE DAY THAT HE RECEIVES THIS AGREEMENT, NOT
COUNTING THE DAY UPON WHICH HE RECEIVED IT, TO CONSIDER WHETHER HE WISHES TO
SIGN THIS AGREEMENT.  IF HE SIGNS THIS AGREEMENT BEFORE THE END OF THE
TWENTY-ONE (21) CALENDAR DAY PERIOD, IT WILL BE HIS PERSONAL AND VOLUNTARY
DECISION TO DO SO.  WADDLES ALSO UNDERSTANDS THAT IF HE DOES NOT DELIVER THIS
AGREEMENT TO ITT’S GENERAL COUNSEL WITHIN SAID PERIOD OF TIME, IT SHALL BE
DEEMED TO BE WITHDRAWN BY ITT.

 


9.               WADDLES’ RIGHT TO REVOKE AGREEMENT.  WADDLES UNDERSTANDS THAT
HE MAY REVOKE THIS AGREEMENT AT ANY TIME WITHIN SEVEN (7) CALENDAR DAYS AFTER HE
SIGNS IT, NOT COUNTING THE DAY UPON WHICH HE SIGNS IT.  THIS AGREEMENT WILL NOT
BECOME EFFECTIVE OR ENFORCEABLE, UNLESS AND UNTIL THE SEVEN (7) CALENDAR DAY
REVOCATION PERIOD HAS EXPIRED WITHOUT REVOCATION BY HIM.

 


10.         PROCEDURE TO ACCEPT OR REVOKE AGREEMENT.  TO ACCEPT THE TERMS OF
THIS AGREEMENT, WADDLES MUST DELIVER THE AGREEMENT, AFTER IT HAS BEEN SIGNED AND
DATED BY HIM, TO ITT’S GENERAL COUNSEL, BY HAND OR BY MAIL, AND IT MUST BE
RECEIVED BY THE GENERAL COUNSEL WITHIN THE TWENTY-ONE (21) CALENDAR DAY PERIOD
THAT WADDLES HAS TO CONSIDER THIS AGREEMENT.  TO REVOKE HIS ACCEPTANCE, WADDLES
MUST DELIVER A WRITTEN, SIGNED STATEMENT THAT HE REVOKES HIS ACCEPTANCE TO ITT
BY HAND OR BY MAIL AND ANY SUCH NOTICE OF REVOCATION MUST BE RECEIVED BY ITT’S
GENERAL COUNSEL AND ITS EMPLOYMENT LAW COUNSEL (MICHAEL A. BLICKMAN, ICE MILLER,
ONE AMERICAN SQUARE, BOX 82001, INDIANAPOLIS, IN 46282) WITHIN SEVEN (7)
CALENDAR DAYS AFTER HE SIGNS THE AGREEMENT.

 


11.         WADDLES’ REPRESENTATIONS.  WADDLES HAS READ THIS AGREEMENT CAREFULLY
AND HE UNDERSTANDS ALL OF ITS TERMS.  IN AGREEING TO SIGN THIS AGREEMENT,
WADDLES HAS NOT RELIED ON ANY STATEMENTS OR EXPLANATIONS MADE BY ITT, EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT.  WADDLES IS VOLUNTARILY RELEASING ANY
CLAIMS AGAINST ITT, AND HE UNDERSTANDS THAT IN CONSIDERATION OF ACCEPTING THE
CONSIDERATION

 

A-5

--------------------------------------------------------------------------------


 

described above, he may be giving up possible future administrative and/or legal
claims.  Waddles also understands and agrees that this Agreement contains all of
the agreements between ITT and him relating to the matters included in this
Agreement.

 


12.         MISCELLANEOUS PROVISIONS.  THIS AGREEMENT AND THE PERFORMANCE BY THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
INDIANA, AND ANY ACTION OR PROCEEDING THAT MAY BE BROUGHT, ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
INDIANA TO THE EXCLUSION OF THE LAW OF ANY FORUM, REGARDLESS OF THE JURISDICTION
IN WHICH THE ACTION OR PROCEEDING MAY BE INSTITUTED OR PENDING. IN ADDITION, THE
TERMS AND CONDITIONS OF THIS AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT BY AND
BETWEEN ITT AND WADDLES, AND SUPERSEDES AND REPLACES ANY AND ALL DOCUMENTS,
CORRESPONDENCE AND/OR PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN,
EXPRESS OR IMPLIED, CONCERNING HIS EMPLOYMENT WITH ITT. NO AMENDMENT TO OR
MODIFICATION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS THE AMENDMENT OR
MODIFICATION IS IN WRITING AND SIGNED ON BEHALF OF ITT BY THE CHAIRMAN THEREOF
AND BY WADDLES.  THE PARTIES AGREE THAT THE LANGUAGE OF ALL PARTS OF THE
AGREEMENT SHALL BE IN ALL CASES CONSTRUED AS A WHOLE, ACCORDING TO ITS FAIR
MEANING, AND NOT STRICTLY FOR OR AGAINST THE DRAFTER.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF WHICH, TAKEN TOGETHER, SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.

 

Date:

July 1, 2004

 

        /s/ Omer E. Waddles

 

 

 

Omer E. Waddles

 

 

 

Date:

June 29, 2004

 

ITT Educational Services, Inc.

 

 

 

 

 

By:

     /s/ Clark D. Elwood

 

 

 

 

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

A-6

--------------------------------------------------------------------------------